Case 4:19-cv-00050-RBS-LRL Document 23 Filed 07/22/20 Page 1 of 2 PagelD# 239

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Newport News Division

DERRICK C. LITMAN,

Plaintiff,
Vv. ACTION NO. 4:19cv50

ANDREW SAUL,
Commissioner OF Social Security,

Defendant.

FINAL ORDER

This matter comes before the court on Plaintiff's Motion
for Summary Judgment, ECF No. 17, and Defendant’s Cross-Motion
for Summary Judgment and Memorandum in Support and in Opposition
to Plaintiff’s Motion for Summary Judgment. ECF Nos. 20, 21.

On July 19, 2019, This matter was referred to United States
Magistrate Judge Lawrence R. Leonard, pursuant to the provisions
of 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil Procedure
72(b), to conduct necessary hearings, including evidentiary
hearings, if necessary, and to submit to the undersigned
district judge proposed findings of fact, if applicable, and
recommendations for the disposition of the matter.

The United States Magistrate Judge’ s Report and
Recommendation (“R&R”), was filed on July 2, 2020. ECF No. 22.
The R&R recommends that Plaintiff’s Motion for Summary Judgment,

be denied, Defendant’s Motion for Summary Judgment be granted,
Case 4:19-cv-00050-RBS-LRL Document 23 Filed 07/22/20 Page 2 of 2 PagelD# 240

the final decision of the Commissioner be affirmed, and the
matter be dismissed with prejudice.

By copy of the R&R, the parties were advised of their right
to file written objections to the findings and recommendations
made by the Magistrate Judge within fourteen (14) days of the
date of service of the R&R to the objecting party. See id.
at 18-19. No objections were filed.

The court, having reviewed the record in its entirety, does
hereby ADOPT AND APPROVE IN FULL the findings and
recommendations set forth in the Magistrate Judge’s thorough and
well-reasoned R&R, filed on July 22, 2020. ECF No. 22.
Accordingly, Plaintiff’s Motion for Summary Judgment is DENIED,
and Defendant’s Motion for Summary Judgment is GRANTED. The
decision of the Commissioner is AFFIRMED, and this matter is
DISMISSED WITH PREJUDICE.

The Clerk shall enter judgment in favor of Defendant and

close the case on this court’s docket. The Clerk is DIRECTED to

send a copy of this Final Order to the Plaintiff and counsel for

_fs/ - B
Rebecca Beach Smith
Senior United States District Judge

REBECCA BEACH SMITH
SENIOR UNITED STATES DISTRICT JUDGE

the Defendant.

 

IT IS SO ORDERED.

 

July 2 , 2020
